Title: To James Madison from Daniel Carroll, 11 February 1793
From: Carroll, Daniel
To: Madison, James


My dear Sir,
feby 11th. 1793
Your favor of the 27th Ulto came to hand. With respect to yr. proceedings I have not receiv’d the papers sufficiently regular to follow you. I hope intentions are good, all then will be right. How it is to be in Europe Father time only will say. I expect all Ireland will be in America shortly; if the people can only lay in a Sufficient Stock of potatoes to keep themselves alive on their passage. Do you never cast yr. mind to the British Parliament now setting; How will the Kings speech read? Try your hand, & compare hereafter. The debates will be very interesting, & many good speakers be apt to stammer—from our short conversations at Baltimore you saw I was no Jacobin. They may have been useful in rousing a Spirit which opposd & defeated an invasion, but a very different Spirit than what has been manifested on sevl occasions in my opinion must prevail to ensure their liberty & happiness. I wish we may have some opportunity of conversing over these and other matters. I shall be in G Town from the 4th. of Next Mo several days after. What time do you propose returning? Can you make a Sacrifice of a few days in this neighbourhood?
Remember me affectionately to the Ladies of the family, & to those of my friends who sometimes cast a thought, on Dr Sr., yours Sincerely & affecy
Danl Carroll
